IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,429-02


EX PARTE EUGENIO FERNANDEZ MENDEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-1861-02-B IN THE 93RD DISTRICT COURT

FROM HIDALGO COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 99 years' imprisonment.  The Thirteenth Court of Appeals affirmed his conviction.
Mendez v. State, AP-13-03-00127-CR, (Tex. App. - Corpus Christi, 2006, pet. ref'd) (not designated
for publication).  
 The habeas record has been forwarded to this Court prematurely.  On December 9, 2008, the
trial judge entered an Order Designating Issues requiring counsel to file an affidavit in response to
Applicant's ineffective assistance of counsel allegations.  Strickland v. Washington, 466 U.S. 608 
(1984).  We return this application to Hidalgo County to allow the trial judge to complete the fact
gathering he deemed necessary and enter findings of fact and conclusions of law. 
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 


Filed: February 4, 2009
Do not publish